FILED
                            NOT FOR PUBLICATION                             NOV 13 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MINGDA WANG,                                     No. 12-74116

              Petitioner,                        Agency No. A099-730-555

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 6, 2015**
                                Pasadena, California

Before: FARRIS, TROTT, and BYBEE, Circuit Judges.

       The facts and procedural posture of this case are known to the parties, and

we do not repeat them here. Petitioner Mingda Wang petitions for review of the

Board of Immigrations Appeals’s (“BIA”) final order of removal affirming the

immigration judge’s denial of his request for asylum, withholding of removal, and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). Because Wang failed

to raise any argument in his opening brief regarding either his withholding of

removal claim or his CAT claim, these claims have been waived and we do not

address them. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259–60 (9th Cir.

1996) (failure to raise an issue in an opening brief constitutes waiver). Regarding

his asylum claim, Wang argues that: (1) the BIA erred in concluding that he failed

to show past persecution based on his status as a whistleblower; (2) under the

totality of the circumstances, the treatment he experienced rose to the level of

persecution; and (3) the BIA denied him due process by failing to consider his

claim of future persecution. For the reasons below, we deny the petition.

      We review legal questions de novo, and review the BIA’s factual findings

for substantial evidence. Khudaverdyan v. Holder, 778 F.3d 1101, 1105 (9th Cir.

2015). Considering the totality of the circumstances, substantial evidence supports

the BIA’s conclusion that Wang did not suffer past persecution. Wang was laid off

from his job as a factory worker, along with 150 other factory workers, for

legitimate economic reasons, and presented no evidence that his inability to find

work after this was due to the weekly reporting requirement or any other

government action. See Gormley v. Ashcroft, 364 F.3d 1172, 1178 (9th Cir. 2004)

(“[E]conomic disadvantage alone does not rise to the level of persecution.”)


                                          2
(finding no economic persecution where an affirmative action program in post-

apartheid South Africa caused petitioners to lose their jobs and made it difficult to

find other employment). Furthermore, even assuming Wang was acting as a

whistleblower, the treatment he received in being struck once with a police baton,

detained for seven days, and required to report weekly to the local police station

did not rise to the level of persecution. See, e.g., Gu v. Gonzales, 454 F.3d 1014,

1020 (9th Cir. 2006) (finding no persecution where petitioner was detained and

beaten on one occasion, interrogated for two hours, did not require medical

treatment, and did not suffer adverse employment consequences).

      With respect to Wang’s due process claim, Wang made no argument before

the BIA regarding future persecution that was untethered to a finding of past

persecution. The BIA dealt with Wang’s claim that he suffered past persecution

and was therefore entitled to a presumption of a well-founded fear of future

persecution, when it found that Wang did not suffer past persecution. Wang did

not argue that, in the absence of a past persecution finding, he would still be

entitled to asylum. Accordingly, there was no due process violation, and we lack

jurisdiction to review any independent claim of future persecution. See 8 U.S.C.

§ 1252(d)(1) (failure to exhaust administrative remedy precludes judicial review).

      The petition for review is DENIED.


                                           3